DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Interview Summary
Examiner contacted applicant’s representative to request an eTerminal Disclaimer in view of US 10,611,853 and US 10,899,848.  Applicant’s representative requested an Office Action. 
Claim Objections
Applicant is advised that should claim 12 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim states, “further comprising drying the VWG at a drying temperature…”; however, claim 1 recites “adjusting a drying temperature” and it is unclear if the drying of claim 11 is another drying step or the same drying step of claim 1. 
Regarding claim 12, the claim states, “further comprising adjusting a pH until a difference between the standard viscosity plateau and the sample viscosity plateau is less than or equal to 1.2 newton meters”; however, claim 1 requires, “adjusting a drying temperature until a difference between the standard viscosity plateau and the sample viscosity plateau is less than or equal to 1.2 newton meters” and it is unclear if the pH will be adjusted if the difference is already achieved by the drying adjustment of claim 1.
Regarding claim 16, the claim states, “further comprising adjusting a drying temperature until a difference between the standard viscosity plateau and the sample viscosity plateau is less than or equal to 1.2 newton meters”; however, claim 13 requires, “adjusting a pH until a difference between the standard viscosity plateau and the sample viscosity plateau is less than or equal to 1.2 newton meters” and it is unclear if the drying temperature will be adjusted if the difference is already achieved by the pH adjustment of claim 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 7-8,10-17, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-22, 30, 33, 36, 38, 39 of U.S. Patent No. 10,611,853. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 13 and 14 of ‘853 discloses the limitations of instant claims 1 and 10. It is noted that instant claim 1 requires, “adjusting a drying temperature until a difference between the standard viscosity plateau and the sample viscosity plateau is less than or equal to 1.2 newton meters” and claim 1 of ‘853 states, “adjusting the one or more processing conditions until the difference between at least one of (i) the standard viscosity plateau and the sample viscosity plateau and (ii) the standard glutenin viscosity peak and the sample glutenin viscosity peak is less than or equal to 0.2 newton meters” and claim 13 of ‘853 states wherein the processing condition is drying the VWG mixture “at a drying temperature for a duration of time” and claim 14 of ‘853 states, “reducing the drying temperature”. Thus, it is obvious that the invention of ‘853 encompasses the “adjusting a drying temperature…” of the instant invention.
Claim 1 of ‘853 discloses the limitations of instant claims 2 and 14.
Claims 2 and 38 of ‘853 discloses the limitations of instant claim 3.
Claim 3 of ‘853 discloses the limitations of instant claim 4.
Claims 4 and 39 of ‘853 discloses the limitations of instant claim 5.
Claim 10 of ‘853 discloses the limitations of instant claim 7.
Claim 11 of ‘853 discloses the limitations of instant claim 8.
Claims 13 and 36 of ‘853 discloses the limitations of instant claims 11-13 and 15-20.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 10,899,848. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘848 discloses the limitations of instant claims 1, 9-13,15-20. 
Claim 5 of ‘848 discloses the limitations of instant claims 2 and 14.  
Claim 6 of ‘848 discloses the limitations of instant claim 3.  
Claim 7 of ‘848 discloses the limitations of instant claim 4.
Claim 8 of ‘848 discloses the limitations of instant claim 5.
Claim 9 of ‘848 discloses the limitations of instant claim 6.
Claim 10 of ‘848 discloses the limitations of instant claim 7.
Claim 11 of ‘848 discloses the limitations of instant claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792